Citation Nr: 1236967	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  During the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That period of time lapsed, and no additional evidence was received.  [The record shows that recently the Veteran submitted a request for extension of time to submit additional evidence.  The matter of de novo consideration of his claim is being remanded, and he will have opportunity to supplement the record on remand.]

Although the RO reopened the Veteran's claim by deciding the issue on the merits in a February 2012 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

The matter of service connection for residuals of a right ankle injury (on de novo review) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.  




FINDINGS OF FACT

1.  A November 2000 rating decision denied the Veteran service connection for residuals of a right ankle injury based essentially on findings that there was no evidence that the Veteran had a residual disability from a noted injury in-service or that any current ankle disability might be related to service/injury.   

2.  Evidence received since the November 2000 rating decision shows that the Veteran has a right ankle disability; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a right ankle injury; and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for residuals of a right ankle injury may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  




B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

A November 2000 rating decision denied the Veteran's claim of service connection for residuals of a right ankle injury essentially based on findings that no permanent residual or chronic disability was shown and no evidence that any such disability was related to his service.  He did not submit any evidence expressing disagreement with the November 2000 rating decision within one year of the decision.  However, additional evidence was received prior to the expiration of the November 2000 rating decision's appeal period, consisting of VA treatment records.  While such records are "new" (as they were not previously associated with the record or considered), they are not "material" to the November 2000 rating decision (i.e., no evidence of a current right ankle disability or evidence linking such to his service).  See 38 C.F.R. § 3.156(b).  Accordingly, the November 2000 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.  

Pertinent evidence received since the November 2000 rating decision includes VA treatment records showing that the Veteran has osteoarthritis of the right ankle and a November 2011 VA examination report wherein he reported he has had right ankle pain since his injury during active service.  

As the claim was previously denied based on findings that there was no permanent residual or chronic disability shown, and no evidence any such disability was related to his service, for evidence received since to be new and material in the matter, it must relate to those unestablished facts (i.e., it must show/suggest that he has a right ankle disability that is/may be related to his service).  

As the evidence received since the November 2000 rating decision includes VA treatment records noting the Veteran's current right ankle disability and his report on VA examination of continuing right ankle symptomatology ever since his injury in service, the new evidence relates to the unestablished facts necessary to substantiate the claim of service connection for residuals of a right ankle injury, and raises a reasonable possibility of substantiating the claim.  Consequently, and particularly in light of the Shade "low threshold" standard, the Board finds that new and material evidence has been received, and that the claim of service connection for residuals of a right ankle injury must be reopened.  


ORDER

The appeal to reopen a claim of service connection for residuals of a right ankle injury is granted.  



REMAND

Regarding the matter of service connection for residuals of a right ankle injury on de novo review, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist in the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination in November 2011.  After a review of the claims file, including service treatment records and postservice VA treatment records, the examiner opined that the Veteran's right ankle was not related to his military service.  The Board finds that the examination report is inadequate for rating purposes.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, an examination that provides an etiology opinion without a rationale is inadequate.  Consequently, a remand to secure an adequate medical nexus opinion in this matter is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded the opportunity to submit additional evidence/supplement the record as he wishes.

2. The RO should arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of his right ankle disability.  The examiner must review the Veteran's claims file, elicit pertinent history, and conduct a thorough examination (that includes any diagnostic studies deemed necessary).  Based on the record and interview and examination of the Veteran, the examiner should provide responses to the following:  
(a) Please identify (by medical diagnosis) each right ankle disability entity found.  

(b) As to each right ankle disability entity diagnosed, please identify the most likely etiology for such disability.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability(ies) is/are related to the Veteran's service?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.  

3. Then the RO should readjudicate (on de novo review) the Veteran's reopened claim of service connection for residuals of a right ankle injury.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


